Citation Nr: 0634853	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-16 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.  He died in July 1998.  The appellant is the 
veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.  

This case was previously before the Board and, in April 2001 
and August 2005, it was remanded to the RO for further 
development.  

In April 2006, the appellant waived her right to agency of 
original jurisdiction (AOJ) review of new evidence submitted 
since the November 2005 supplemental statement of the case 
(SSOC).

The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in July 1998 of hemorrhagic fasciitis 
and generalized infection due to or as a consequence of a 
markedly fatty liver.  An autopsy was performed.

2.  At the time of the veteran's death, he was service 
connected for varicose veins of the right leg, with 
ulceration (right leg disability), evaluated as 10 percent 
disabling.

3.  There is no evidence that either a markedly fatty liver 
or hemorrhagic fasciitis was present in service; nor are 
these disorders otherwise attributable to service. 

4.  The preponderance of the evidence does not establish that 
the veteran's death was causally connected to his service-
connected right leg disability.


CONCLUSION OF LAW

A disability incurred in or aggravated during service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.312, 3.326 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The appellant must also be notified to submit all 
evidence in her possession, what specific evidence she is to 
provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the May 2000 
statement of the case (SOC) and in February 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The claim was thereafter 
readjudicated in the November 2005 SSOC.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the benefit sought on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claim for service connection, and any 
questions as to the appropriate effective date to be assigned 
are moot.  

The Board acknowledges that, under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the provisions of 38 U.S.C.A. § 5103(a) were enacted 
after the rating decision at issue, thus making perfect 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
impossible.  Since then, however, the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus, any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence that any VA error in notifying the appellant 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and post-
service medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

The Claim

The appellant and her representative allege that the veteran 
had recurrent skin infections, due to his service-connected 
ulceration, and had poor circulation, due to service-
connected varicose veins, which led directly to the infection 
that caused or contributed to his death.  It is requested 
that the appellant be afforded the benefit of the doubt.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post-service reference to injury 
sustained in service without a review of service medical 
records is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

The pertinent evidence of record includes the veteran's 
service medical records; numerous VA treatment records; the 
July 1998 death certificate and autopsy report by the 
Associate Chief Medical Examiner for the deceased veteran's 
locality; a May 2002 VA medical opinion of the cause of the 
veteran's death; November 2002 and February 2003 statements 
by Dr. J.W., D.D.S., M.D., the Chief Medical Examiner of the 
deceased veteran's locality; the July 2004 opinion of Dr. 
R.L., M.D., an Independent Medical Expert (IME) and the Chief 
of Infectious Diseases at a private hospital; and June 2005 
and February 2006 statements by Dr. W.

During the veteran's lifetime, he was service connected at a 
10 percent evaluation for right leg varicose veins with 
ulceration.  The Board notes at the outset that there is no 
evidence that a fatty liver, the underlying cause of the 
hemorrhagic fasciitis and generalized infection implicated in 
the veteran's death, was present in service; or is otherwise 
attributable to service; nor has the appellant contended 
otherwise.  

Post-service evidence of record includes numerous VA medical 
records documenting the veteran's continuing treatment for 
his right leg disability.  The veteran was afflicted 
throughout the last two decades of his life by chronic right 
ankle venous ulceration.  Additionally, VA treatment records 
dated in October 1985 reflect the diagnosis of recent onset 
insulin-dependent diabetes mellitus.

The veteran died at home in July 1998.  The cause of death, 
as determined by autopsy and reported on the veteran's death 
certificate, was hemorrhagic fasciatis [sic] and generalized 
infection due to or as a consequence of a markedly fatty 
liver.  The autopsy diagnosis of hemorrhagic fasciitis was 
based upon the finding of post-mortem petechiae.  It bears 
noting that the medical examiner did not diagnose a 
necrotizing fasciitis.  There is, to be sure, a diagnosis of 
"generalized infection" in addition to the hemorrhagic 
fasciitis.  Aside from concluding with this diagnosis, 
however, the autopsy report otherwise fails to indicate the 
evidence in the pathological examination leading the medical 
examiner to infer generalized infection.  In any event, there 
is no factual finding that a fatal sepsis occurred.  
Moreover, the autopsy report neglects to offer an explanation 
of the deceased veteran's bruises and abrasions and his fatty 
liver, all noted on post-mortem examination.

In May 2002, pursuant to Board remand action, a VA examiner 
reviewed the veteran's entire claims folder.  The May 2002 VA 
examiner opined that the veteran's service-connected right 
leg disability neither caused nor contributed to the cause of 
his death.  The VA examiner based his opinion on the fact 
that the involved sites of the hemorrhagic fasciitis were the 
neck, axillae, and serosa of the chest, but not the lower 
extremities, and specifically not the lower right leg.  The 
examiner further commented that there were purplish skin 
lesions on both shins, reported on autopsy, but no ulcer or 
ulcers where an infecting organism could have entered and 
caused the generalized infection and fasciitis.  The only 
break in the skin reported was an abrasion in the left elbow.  
The VA examiner noted that fatty liver could be a consequence 
of alcohol excess, drugs, or metabolic diseases such as 
diabetes mellitus, but that a fatty liver could not result 
from varicose veins with ulcers.  The examiner indicated that 
the veteran had diabetes mellitus, and that there was no 
indication in the clinical records that he had used alcohol 
in excess.  He commented that diabetes mellitus was also a 
predisposing factor in generalized infection.  

Subsequent to the VA examiner's report, the RO received two 
separate private statements by Dr. W., the Chief Medical 
Examiner of the deceased veteran's locality, in November 2002 
and in February 2003.  In his November 2002 statement, the 
physician reported that he had reviewed the microscopics, the 
autopsy report, the interview, and the medical records dating 
back to 1975.  He opined that the cause of the veteran's 
death was connected to the medical condition resulting in the 
stasis ulcer on the right ankle.  He noted that this injury, 
sustained while the veteran was in service in 1976, was 
directly related to the veteran's death.  Attached to this 
statement was a copy of page 4 of the veteran's July 1998 
autopsy report, which included an "amendment," signed by 
Dr. W. and dated November 22, 2002.  The physician noted 
therein that a review of medical records dating back to 1975 
and the autopsy examination, including microscopics, were 
consistent, more likely than not, with undiagnosed diabetes 
mellitus.  In the second statement submitted by Dr. W. in 
February 2003, he reiterated his previous assertion about an 
ulcer causing death, modifying it somewhat by introducing on 
this occasion the notion that an infected ulcer was the 
direct cause of death.

In light of the conflicting medical opinions noted above, the 
Board requested an independent medical opinion from a 
physician outside the VA framework, seeking further 
clarification of the etiological relationship (if any) 
between the veteran's varicose veins of the right leg, with 
ulceration, and the development of those disorders noted in 
the death certificate to have caused the veteran's death, 
hemorrhagic fasciitis, generalized infection, and a markedly 
fatty liver.  That physician was provided the veteran's 
entire claims file for review.

In an IME opinion dated in July 2004, Dr. L., the Chief of 
the Division of Infectious Diseases at a private hospital, 
noted that he had reviewed the veteran's claims file and 
stated that there was no question that the deceased had 
chronic ulcers that fluctuated in severity during the period 
of time he was followed by VA clinicians, in addition to 
being a diabetic.  He noted that the veteran died at home, 
and that the subsequent autopsy revealed hemorrhagic 
fasciitis, hemorrhagic lymphadenopathy, purple skin lesions 
on the shins, hepatosplenomegaly, and blood pleural 
effusions.  He stated that if the veteran, a diabetic, had 
experienced overwhelming sepsis from an infection originating 
from his leg ulcers or any other source, he would not have 
been surprised.  He noted, however, that the veteran's 
autopsy examiner did not indicate that the deceased's legs 
were swollen, red, or inflamed, or that the "lesions" were 
ulcers with purulence or evidence of infection.  He said he 
would have expected some of these features to be evident, for 
a physician "[t]o adhere to the standard of 50% or better 
probability that the deceased's terminal illness was caused 
[by] or substantially contributed to [by] his chronic leg 
ulcers-assuming the purple lesions were remnants of those 
ulcers[,] which is not clear from the autopsy result."  He 
added that, while accepting the possibility of the lesions as 
a source of sepsis, he would have to disagree with Dr. W.'s 
opinion that it was at least as likely as not that the 
veteran's right leg disability caused or contributed 
substantially to his death.

Dr. W., in June 2005 and again in February 2006, submitted 
opinion letters to VA.  In June 2005, he stated that he had 
reviewed the record once again and read the IME opinion 
letter from Dr. L.  Without explaining the basis for his 
opinion, Dr. W. simply concluded that it was at least as 
likely as not that the cause of the veteran's death "was in 
substantial part [due] to his service connected disability."  
In his February 2006 submission, the physician wrote that the 
cause of the veteran's death was directly related to a large, 
deep stasis ulcer that had been present in 1976.  He stated 
that, based on a reasonable degree of medical certainty, it 
was his opinion that the stasis ulcer had begun in an area of 
stasis dermatitis and led to the fasciitis and generalized 
infection.  In this, his fourth letter on behalf of the 
appellant's claim, as well as in his other, previous 
submissions, Dr. W. explicitly contradicted the 
contemporaneous autopsy findings without providing an 
explanation for why these autopsy findings ought to be 
changed.

With respect to the medical opinions proffered by Dr. W. in 
support of the appellant's contention, it is noted that this 
physician provided no rationale for his conclusion that a 
service-related stasis ulcer on the right ankle resulted in 
the veteran's death.  Dr. W.'s statements are of minimal 
probative value due to the conclusory nature of his opinions.  
His statements, as indicated above, are contrary to the 
contemporaneous objective medical evidence, to include the 
veteran's autopsy report.  Such evidence fails to document 
any infectious condition involving the veteran's service-
connected disorder immediately prior to or at his death.  
Although Dr. W. opines that the service-connected disorder 
was related to the veteran's death, he has not supported this 
opinion with any specific findings from the autopsy report.  
Moreover, while he reported having reviewed clinical records 
dating back to 1975, how complete this review actually was is 
unclear.  In this regard, it is interesting that, in his 
November 2002 "amendment" to page 4 of the veteran's July 
1998 autopsy report, this physician mentioned "undiagnosed" 
diabetes mellitus.  In fact, contained in the claims file are 
extensive notes relating to the treatment of diabetes 
mellitus dating back to 1985, when first diagnosed.  Such 
also tends to lessen the probative value of his opinions.

The VA reviewing physician in May 2002, on the other hand, in 
opining that the veteran's service-connected right leg 
disability did not cause or contribute to his death, examined 
the entire record available at that time.  He noted that the 
anatomical location of the veteran's infection was in the 
upper portion of his body and specifically not the lower 
right leg.  He also observed that the autopsy report failed 
to document the presence of ulcers existing at the time of 
death where an infecting organism could have originated to 
cause the generalized infection and fasciitis.

Dr. L., the IME physician, who had access to even more 
medical records contained in the claims file, in his July 
2004 letter also relied on the absence of autopsy findings of 
infection in the area of the right leg at the time of death 
in concluding that the veteran's service-connected right leg 
disorder was not the cause of death.  He essentially notes 
the same rationale as the reviewing VA physician in May 2002 
for concluding that the veteran's death by adverse 
consequences of hemorrhagic fasciitis and generalized 
infection could not be attributed to his service-connected 
disorder.

Although the Board has carefully and sympathetically 
considered the appellant's contentions, the clear weight of 
the credible, probative evidence fails to show that the 
disease process identified as implicated in the veteran's 
death, hemorrhagic fasciitis and generalized infection as a 
consequence of a markedly fatty liver, had its onset in 
service or was in any way attributable to service, to include 
a service-connected right leg disability.  Accordingly, 
service connection for the cause of the veteran's death is 
therefore not warranted.

The claim is denied.

In reaching this decision, the Board considered the 
assertions of the appellant and her representative addressing 
the cause of the veteran's death.  The record does not, 
however, indicate that they have any training or expertise in 
the field of medicine.  Hence, their assertions of medical 
causation are not probative because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


